Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) Form PTO-1449, filed on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
US 20160036571 A1 to Park; Jonghyun et al. and US 20200128591 A1 to Subramanian; Ramanathanare the closest prior art relating to Applicant’s claimed invention.  
Park discloses a method and device for performing or supporting NIB coordinated multi-point (CoMP) transmission in a wireless communication system. The method for performing NIB CoMP transmission in the wireless communication system according to an embodiment of the present invention may include: receiving signaling comprising at least one CoMP hypothesis set and at least one benefit metric information bit from a first network node, at a second network node; performing CoMP transmission based on the at least one CoMP hypothesis set, at the second network node. The at least one CoMP hypothesis set and the at least one benefit metric information bit are defined in information 
Subramanian discloses a millimeter wave (mmWave) radio resource allocation scheme for vehicle-to-infrastructure (V2I) communications, which may illustratively comprise receiving, by a base station, a connection request of a plurality of connection requests from a mobile station of a plurality of mobile stations; determining, by the base station, a resource block allocation scheme that is formulated as a two dimensional rectangular bin for the plurality of mobile stations; allocating, by the base station, one or more resource sub-blocks of the resource block allocation scheme to the mobile station using at least one packing parameter; and controlling, by the base station, the mobile station to communicate with the base station using the one or more resource sub-blocks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415